DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of amended claims filed 5/12/22. Claims 1, 3 and 8 are amended, claim 2 has been canceled and new claims 12 and 13 have been added.
Claims 1, 3-13 are pending of which claims 1 and 13 are independent.
Response to Arguments
3. Applicant’s arguments, with respect to rejection of 2/17/22 have been fully considered and are persuasive.  In view of the amendments, the previous rejection has been withdrawn. 
Allowance and reasons for allowance
4. Claims 1 and 13 are allowed and claims 2-12 are allowed by virtue of their dependence on claim 1.
5. The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:
Claims 1 and 13:
A detection range specification member for a human body detection sensor, comprising a material that reduces transmission of infrared rays;
wherein the detection range specification member is a sheet member that is configured to allow installation on a detection surface side of the infrared sensor body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant prior art
6. Hirasawa et al. (US 20190112797) discloses a detection range specification member for a human body detection sensor where the member covers at least part of the IR sensor for human body detection so that a toilet lid can be opened and closed when a person enters or leaves the bathroom but fails to disclose a material that reduces transmission of IR rays. Miura et al. (US 9869581) teaches a hood that blocks part of the IR radiation directed at the sensor. However, both Hirasawa and Miura fail to disclose or suggest the detection range specification is a sheet member that is configured to allow installation on a detection surface side of the IR sensor.
In the instant invention, a sheet member that can be easily installed on the IR sensor without interfering with the IR sensor is used so that the toilet lid is opened when the user approaches the toilet only (the toilet lid will not open if the user is at the washbasin). Prior art inventions have toilet lids which open when the user enters the bathroom and uses the washbasin and not the toilet.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884